131 F.3d 148
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronald SCHACKART, Petitioner-Appellant,v.Terry STEWART;  Arizona Attorney General, Respondents-Appellees.
No. 96-15967.
United States Court of Appeals, Ninth Circuit.
Submitted September 15, 1997.**Decided Nov. 20, 1997.

1
Appeal from the United States District Court for the District of Arizona, D.C. No. CV-93-00576-JET;  Jack E. Tanner, District Judge, Presiding.


2
Before BROWNING and THOMPSON, Circuit Judges, and MOSKOWITZ,*** District Judge.


3
MEMORANDUM*


4
We review de novo the district courts decision to the respondent's summary judgment motion denying Schackart's habeas petition.  We apply the standard governing habeas relief prior to the Antiterrorism and Effective Death Penalty Act of 1996.  See Lindh v. Murphy, 117 S.Ct. 2059, 2063 (1997);  Jeffries v. Wood, 114 F.3d 1484, 1495 (9th Cir.1997) (AEDPA not to be applied retroactively).  Schackart argues that his petition was erroneously dismissed as a sanction for failure to meet the filing deadline.  Despite Schackart's failure to file his Response after three extensions of time, the district court nonetheless reached the merits of his claims and granted defendant's summary judgment motion based on the entire record before it, a record that included the state court transcripts and ninety-five pages of material Schackart himself provided.


5
Schackart claims that the district court erred in refusing to stay the proceedings and appoint counsel.  We review the district's court decision for abuse of discretion.  We may reverse only if we have a firm conviction that the court below committed a clear Error of judgment.  See Smith v. Jackson, 84 F.3d 1213, 1221 (9th Cir.1996).  To establish a clear error of judgment, Schackart must demonstrate that the absence of counsel was likely to result in violations of due process.  See Bonin v. Vasquez, 999 F.2d 425, 429 (9th Cir.1993).  Schackart admitted he was capable of representing himself but needed a lawyer to meet filing deadlines.  The district court Extended the filing deadlines three times to accommodate Schackart and reviewed the merits of his claims notwithstanding Schackart's failure to meet the final deadline.  We find no abuse of discretion.


6
Schackart abandoned his remaining contentions.  "Issues raised in a brief which are not supported by argument are deemed abandoned" unless the result would be "manifest injustice."  Leer v. Murphy, 844 F.2d 628, 634 (9th Cir.1988) (internal citations omitted).  Schackart cannot demonstrate the requisite "manifest injustice" because his claims are either meritless, not cognizable grounds for habeas relief, or procedurally barred.


7
AFFIRMED.



**
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 * The Honorable Barry Ted Moskowitz, District Judge, United States District Court for the Southern District of California, sitting by designation


*
 This disposition is riot appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3